Per CuRiAM.
The rule is uniformly observed in this State that a plaintiff, in an ordinary civil action, againist whom no counterclaim is asserted and no 'affirmative relief is demanded, may take a voluntary nonsuit and get out of court at any time before verdict. Everett v. Yopp, 247 N.C. 38, 100 S.E. 2d 221. The judgment of involuntary nonsuit is, therefore, set aside. The cause is remanded to the Superior Count of Randolph County where judgment of voluntary nonsuit will be entered. '
Reversed and Remanded.